Title: To John Adams from William Lee, 20 August 1780
From: Lee, William
To: Adams, John


     
      Dear Sir
      Bruxelles August 20. 1780
     
     Mr. Jenings having gone out of Town, has left in my care a packet for you that came to him last Monday by the Post; by the marks on it, I fancy it has come from Antwerp. You will please to direct, whether it shall be forwarded to you in Holland or kept here ’till your return.
     
     We have not any certain advices of Monsr. Ternay, but it appears that orders are already sent out to prosecute the War with vigor in N. Carolina and Virginia, the ensuing Fall, Winter and Spring for which purpose Genl. Provost has sail’d, or is now about to sail, on his return to that quarter and I understand is to carry some Frigates to aid their operations on Cape Fear River: If there are any opportunities from where you are, it will be well to put America on her guard against this plan. It is said that the Enemy are sounding the disposition of the house of Bourbon, thro’ the medium of Sardinia and have thrown out some loose propositions for accommodation; the basis of which is, the sacrifice of Ama. to scotch resentment; thus on all sides they are attempting to divide and of course to accomplish their views against all the parties. I wish you an agreeable Journey and with my respects to your Sons, I have the honour to remain with very great regard Dr. Sir Your most Obedt. Hble: Servt.
     
      W: Lee
     
     
      P.S. Can’t you prevail where you are to have a Convoy sent with some Dutch Merchant Ships to America. Such a measure would be of more utility and more decisive, than a simple acknowlegement of our Independence.
     
    